448 F.2d 790
AMERICAN HOSPITAL ASS'N et al., Plaintiffs-Appellees,v.CHAS. PFIZER & CO. et al., Defendants-Appellees,California Physicians' Service, Applicant for Intervention-Appellant.
No. 90, Docket 71-1492.
United States Court of Appeals,Second Circuit.
Argued Oct. 7, 1971.Decided Oct. 13, 1971.

William C. Woodson, New York City (Richard T. Davis, Choate, Regan, Davis & Hollister, New York City, on the brief), for appellant.
Benjamin F. Schwartz, Herbert A. Karzen, Bruce Warner, Schwartz & Alschuler, Los Angeles, Cal., for plaintiffs-appellees.
Before MOORE, HAYS and FEINBERG, Circuit Judges.
PER CURIAM:


1
We affirm the judgment of the district court on the opinion of Judge Wyatt.